

Exhibit (10.27)


Amendment to
The McGraw-Hill Companies, Inc. 401(k) Savings and Profit Sharing Plan
Supplement


The McGraw-Hill Companies, Inc. 401(k) Savings and Profit Sharing Plan
Supplement (the “MH 401(k) Supplement”), as amended and restated as of January
1, 2008, is amended as provided below.


1.    Effective May 1, 2013, the MH 401(k) Supplement is renamed the “McGraw
Hill Financial, Inc. 401(k) Savings and Profit Sharing Plan Supplement” and
Article I is amended to add the following at the end thereof: “Effective as of
May 1, 2013, the name of the Plan was changed to the ‘McGraw Hill Financial,
Inc. 401(k) Savings and Profit Sharing Plan Supplement.’”


2.    Effective May 1, 2013, Section 2.12 is amended by replacing “The
McGraw-Hill
Companies, Inc.” with “McGraw Hill Financial, Inc.”


3.    Effective May 1, 2013, Section 2.15 is amended by replacing “The
McGraw-Hill Companies, Inc. Flexible Spending Account Plan” with “the McGraw
Hill Financial, Inc. Flexible Spending Account Plan”.


4.    Effective May 1, 2013, Section 2.23 is amended by replacing “The
McGraw-Hill Companies, Inc. Key Executive Short-Term Incentive Deferred
Compensation Plan” with “the McGraw Hill Financial, Inc. Key Executive
Short-Term Incentive Deferred Compensation Plan”.


5.    Effective May 1, 2013, Section 2.28 is amended by replacing “The
McGraw-Hill Companies, Inc. 401(k) Savings and Profit Sharing Plan Supplement”
with “the McGraw Hill Financial, Inc. 401(k) Savings and Profit Sharing Plan
Supplement”.


6.    Effective May 1, 2013, Section 2.31 is replaced in its entirety with the
following:


“Severance Plan” means the McGraw Hill Financial, Inc. Management Severance
Plan; the McGraw Hill Financial, Inc. Executive Severance Plan; or the McGraw
Hill Financial, Inc. Senior Executive Severance Plan; as amended from time to
time, or successor programs thereto.


7.    Effective May 1, 2013, Section 2.34 is amended by replacing “The 401(k)
Savings and Profit Sharing Plan of The McGraw-Hill Companies, Inc. and Its
Subsidiaries” with “The 401(k) Savings and Profit Sharing Plan of McGraw Hill
Financial, Inc. and Its Subsidiaries”.


8.    Effective for deferrals made on and after January 1, 2014, Section 5.06(a)
is amended to add the following at the end thereof:


This Section 5.06 shall not apply to Severance Plan Earnings. Notwithstanding
the foregoing, effective for years commencing on and after January 1, 2014, the
Plan Administrator may permit, in its discretion, a Participant’s election to
apply to such amounts expected to be earned as base salary or wages in the year
after the election (such discretion to be evidenced in election forms or other
written communications provided to the applicable Participant).


9.    Effective for deferrals made on and after January 1, 2014, Section 5.06(b)
is amended to read as follows:




--------------------------------------------------------------------------------





(b) A deferral election made pursuant to Section 5.06(a) must be made in the
form and manner prescribed by the Plan Administrator in its sole discretion
during the deferral election period adopted by the Plan Administrator in its
sole discretion, provided, however, that, except as provided in the last
sentence of Section 5.06(a) or in Section
5.06(f), in no event will the last day of any deferral election period extend
beyond December 31st of the year that is two years prior to the year within
which the Earnings subject to the deferral election are paid. By way of example,
except as provided in the last sentence of Section 5.06(a) or in Section
5.06(f), the deferral election period for Earnings that will be paid in 2014
must end on or prior to December 31, 2012. In the
case of a deferral election made under the last sentence of Section 5.06(a), in
no event will the last day of any deferral election period extend beyond
December 31st of the year prior to the year within which the base salary or
wages subject to the deferral election is paid.
10.    Effective January 1, 2014, a new Section 5.06(f) shall be added as
follows:
Notwithstanding anything to contrary herein, effective January 1, 2014, the Plan
Administrator may permit, in its discretion (such discretion to be evidenced in
election
forms or other written communications provided to the applicable Participant), a
Participant who first becomes eligible to participate in the Plan on or after
the beginning of a Plan Year, as determined in accordance with Treasury
Regulation Section 1.409A-
2(a)(7)(ii), to elect to defer up to 6% of his or her Earnings in excess of the
limitation on Earnings under Section 401(a)(17) of the Code (or any successor
provision) paid for services performed after such election, provided that such
Participant (1) submits a deferral election to the Plan Administrator within 30
days after the Participant becomes eligible to participate in the Plan, and (2)
has not been eligible to participate in this Plan or in any other plan that
would be aggregated with the participant deferral portion of this Plan under
Treasury Regulation Section 1.409A-1(c) at any time during the 24-month period
ending on the date he or she became eligible to participate in the Plan.




*    *    *




Except as set forth herein, the MH 401(k) Supplement remains in full force and
effect.








